Case 20-10553-CSS Doc 62 Filed 03/10/20 Pageiof1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

Chapter 11

 

In re: Case No. 20-10553 (CSS)

ART VAN FURNITURE, LLC, et al,
(Jointly Administration Requested)

Debtors.

 

MOTION AND ORDER FOR ADMISSION PRO HAC VICE

Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of William C Price, Esquire of Clark Hill PCL to represent Levin
Furniture, LLC and Levin Trucking, LLC in the above-referenced proceeding.

Dated: March 10, 2020
CLARK HILL PLC

/s/ Karen M. Grivner

Karen M. Grivner, Esquire (No. 4372)
824 N. Market Street

Suite 710

Wilmington, DE 19801

302-250-4750 (Phone)

302-421-9439 (Fax)
kerivneraelarkhill.com

CERTIFICATION OF COUNSEL

Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court,
am admitted, practicing and in good standing as a member of the bar of the Commonwealth of
Pennsylvania and the State of New York, submit to the disciplinary jurisdiction of this Court
for any alleged misconduct which occurs in the preparation or course of this Action. I also
certify that I am generally familiar with the Local Rules and with the Standing Order for
District Court Fund effective 3/25/14. 1 further certify that I have paid the annual fee of $25.00

to the Clerk's Office for the District Court. LO

William C. Price

Clark Hill PLC

One Oxford Centre

301 Grant St, 14th Floor
Pittsburgh, PA 15219
Telephone (412) 394-7776
Facsimile (412) 394-2555

wprice@clarkhill.com
ORDER GRANTING MOTION

IT IS HEREBY ORDERED counsel's motion for admission pro hac vice is granted.

 

 
